KENNEDY, Circuit Judge,
concurring:
I concur fully in Judge Kilkenny’s opinion.
The Congress has amended section 6103(b)(2) of the Internal Revenue Code, 26 U.S.C. § 6103(b)(2), since our decision in Long v. IRS, 596 F.2d 362 (9th Cir.), cert. denied, 446 U.S. 917, 100 S.Ct. 1851, 64 L.Ed.2d 271 (1979), to exempt audit selection standards from disclosure. At oral argument, the Government was asked whether the amended statute applies to exempt some or all of the documents in question from disclosure. The IRS advised it has not yet taken a position on the point, and that it is reserving the question. When the Government defends its lawsuits in' such piecemeal and haphazard fashion, it risks losing substantial defenses. I doubt the Government’s own interest is served by the tactic, and most certainly it is an imposition on the court.
ORDER
The concurring opinion is amended to add the following: “Judges Kilkenny and Skopil agree.”